Citation Nr: 1424979	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.

2.  Entitlement to service connection for a chronic lung disability (to include chronic obstructive pulmonary disease (COPD), claimed as a result of asbestos exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In a September 2012 decision, the Board denied the claims on appeal.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted the joint motion for remand filed (joint motion) by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Compensation Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Residuals of Hernia Surgery

In the joint motion, the parties noted that Bell v. Derwinski 2 Vet.App. 611, 613 (1992) stands for the principle that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record before the Board even where they were not actually before the adjudicating body.  See joint motion, p. 2.

The Veteran seeks benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a hernia surgery performed in August 2002 at VAMC Fargo.  When this case was previously before the Board, the Board referred to the August 28, 2002 VA Operation Report and determined that the Veteran had consented for the surgery after being informed of the risks of bleeding, infection, nerve damage, recurrence, and fertility problems.  See September 2012 Board decision, p. 6.

At the time of the joint motion, the parties produced a VA medical form that had not been a part of the claims file at the time of the September 2012 Board decision.  This form is titled "Progress Note/Informed Consent," and it contains the Veteran's signature requesting that a right inguinal hernia repair with mesh be performed.  The parties noted that the language of the "Progress Note/Informed Consent" differs from the language of the August 28, 2002 VA Operation Report discussed by the Board in the September 2012 Board decision.  See joint motion, p. 3.  As such, the parties indicated that remand was necessary because the Board had not considered the form titled "Progress Note/Informed Consent" in the first instance to determine if that form complied with the requirements for valid consent set forth in 38 C.F.R. § 17.32(d)(i).  See joint motion, p. 3.

Just as the August 2002 "Progress Note/Informed Consent" has not previously been considered by the Board, it also has not previously been considered by the Agency of Original Jurisdiction (AOJ).  Neither the Veteran nor his private attorney has waived AOJ consideration of this evidence.  Consequently, to afford the Veteran his due process rights, remand is required for AOJ consideration of this evidence in the first instance.


II.  Service Connection for a Chronic Lung Disability (to include COPD), Claimed as a Result of Asbestos Exposure

In its September 2012 decision, the Board remarked that exposure to asbestos was conceivable given the nature and circumstances of the Veteran's service.  See September 2012 Board decision, p. 12.  In the joint motion, the parties found that the Board had conceded that the Veteran was exposed to asbestos during his service.  See joint motion, p. 5.

In this case, the Veteran was afforded a VA examination in March 2010.  The examiner opined that the Veteran had no current asbestos-related condition and found that the Veteran's current lung disorder was related to being a heavy smoker for 40 years.  See March 2010 VA examination report.  In the joint motion, the parties found that the March 2010 VA examination report was inadequate for adjudication purposes because the examiner did not address whether in-service exposure to asbestos aggravated the Veteran's current lung disability.  See joint motion, p. 5.  The parties cited to a February 2004 letter from R.J.L., M.D., which indicates that the onset of the Veteran's COPD symptoms and severity of his disease may have been hastened by his past asbestos exposure.  See joint motion, p. 5.  As such, in accordance with the joint motion, additional remand is required to obtain a supplementary medical opinion regarding possible aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

III.  TDIU

The Veteran has asserted that his residuals of hernia repair and lung disability have caused him to be unemployable.  Indeed, a July 2006 letter from a VA treatment provider supports the Veteran's assertion.  As such, the Veteran's claim for a TDIU is inextricably intertwined with his claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery and service connection for a lung disability, and the Board must defer adjudication of the TDIU claim pending resolution of the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who performed the March 2010 VA examination.  After review of his prior examination report and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current lung disability was aggravated by his in-service exposure to asbestos.  The examiner is specifically requested to discuss the February 2004 letter from R.J.L., M.D., which indicates that the onset of the Veteran's COPD symptoms and severity of his disease may have been hastened by his past asbestos exposure.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner who performed the March 2010 VA examination is not available, submit the Veteran's claims file to an appropriate VA examiner for a file review to answer the aforementioned question.  If an opinion cannot be rendered without examination of the Veteran, schedule a VA examination with a physician who has the requisite expertise to offer the requested opinion.  

2.  Upon submission of the requested VA medical opinion, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  In particular, the readjudication of the Veteran's claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery should consider if the newly-submitted "Progress Note/Informed Consent" for the August 2002 hernia surgery complied with the requirements for valid consent set forth in 38 C.F.R. § 17.32(d)(i).  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



